NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                             MAY 05 2011

                                                                         MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                         No. 08-50033             U .S. C O U R T OF APPE ALS




              Plaintiff - Appellee,               D.C. No. CR-02-00220-SJO-3

  v.
                                                  MEMORANDUM *
PETRO KRYLOV,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                             Submitted April 14, 2011 **
                                Pasadena, California

Before: WARDLAW, BYBEE, and M. SMITH, Circuit Judges.

       Petro Krylov appeals his conviction and sentence, challenging the district

court’s failure to grant his motion for a mistrial. Although the district court never

formally ruled on his motion, we nonetheless treat the court’s failure to act as an

implicit denial of Krylov’s motion. See United States v. Stolarz, 547 F.2d 108, 110

        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1976) (“[T]he entry of judgment amounts to an implicit denial of [a]

motion for a new trial.”). Accordingly, we review the district court’s decision for

abuse of discretion. United States v. Pineda-Doval, 614 F.3d 1019, 1036 (9th Cir.

2010).

         Krylov argues that he was deprived of a fair trial because the government

improperly undermined his ability to present a duress defense by challenging the

link between his crimes and Russian organized crime syndicates. Specifically, he

contends that the government’s cross-examination of his expert witness, in which

the prosecutor questioned the link between Krylov’s crimes and a global Russian

mafia, contradicted earlier representations the government made in its motion to

empanel an anonymous jury, in which it contended that there was some link

between Krylov’s crimes and organized crime.

         The district court did not abuse its discretion by failing to grant Krylov’s

motion for a mistrial. The prosecutor’s cross-examination of Krylov’s witness did

not violate the doctrine of judicial estoppel because the government did not adopt a

position “clearly inconsistent” with a previous one. See United States v. Ibrahim,

522 F.3d 1003, 1009 (9th Cir. 2008). Furthermore, Krylov has not demonstrated

that the prosecution’s questions were designed to knowingly elicit false testimony

from his witness. See United States v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir.


                                             2
2003) (citing Napue v. Illinois, 360 U.S. 264, 269–71 (1959)). Accordingly, we

hold that the prosecution’s cross-examination of Krylov’s expert witness did not

deprive him of a fair trial.

       AFFIRMED.




                                         3